Exhibit 10.13


QUANTUMTM

KEY LEADERSHIP PERFORMANCE BONUS PLAN AGREEMENT

Quantum Corporation  (the  "Company") hereby agrees to award to the recipient
employee named below (the “Recipient”) on the date set forth below (“Future
Award Date”) the number of shares of Restricted Stock, $0.01 par value, of the
Company (the "Shares"), in accordance with and subject to the terms, conditions
and restrictions of this Agreement. If the conditions described below are
satisfied, such award will be made under the terms of the Key Leadership
Performance Bonus Plan (the  "Plan") of the Company on the Future Award Date. 
All benefits hereunder will be cancelled and all terms of this Agreement shall
be null and void if not approved by the Leadership and Compensation Committee of
the Board of Directors (“Compensation Committee”).

 

Name of Recipient:  «First Name» «Last Name»

Number of Shares Subject to Agreement:  «Target Bonus Award in Shares»

Future Award Date: March 31, 2004, June 30, 2004, September 30, 2004, December
31, 2004

Performance Metrics: As per Exhibit A to the Key Leadership Performance Bonus
Plan Letter dated «Date»

Measurement Period: January 1, 2004 to December 31, 2004

Release Date: Twelve (12) months from Future Award Date 

 

 

          1. An award of Restricted Stock under the Plan will be awarded to the
Recipient on the Future Award Date noted above.  No Shares will be delivered to
the Recipient or transferred into the Recipient’s name until such Future Award
Date.  After such award is made, the Shares will be released from restrictions
on the Release Date noted above only upon the satisfaction of all terms and
conditions set forth in this Agreement.

           (a) Certificate(s) representing the Shares shall be delivered on the
Release Date only if the Recipient, on the Release Date, is, and has
continuously been employed by the Company since the Agreement Date, up to the
Release Date, except as provided in paragraph 1 (b).  In addition, the Shares
shall be awarded only if certain Performance Metrics, set forth Exhibit A to the
Key Leadership Performance Bonus Plan Letter, as indicated above, are met during
the Measurement Period or designated quarterly fractions thereof.  Further,
Recipient understands and acknowledges that the Compensation Committee may
reduce the number of Shares released even if the specified performance criteria
are met if the Recipient fails to meet other objectives and goals, as may be
reasonably determined solely in the discretion of the Compensation Committee.  

           (b) If the Recipient dies or becomes unable to perform under this
Agreement due to disability prior to the Release Date, the terms of this
subparagraph shall apply. If death or inability to perform occurs during the
first quarter of the Measurement Period, no award will be made on the Future
Award Date and no payments shall be due under this Agreement.  If death or
inability to perform occurs in any quarter thereafter, the Recipient or the
Recipients estate shall receive a cash payment, less any applicable taxes, equal
to the value of the Shares (in U.S. Dollars) (the “Cash Payment”) determined
based upon the prorated remainder of the Measurement Period. If the Performance
Metrics are not met during the shortened Measurement Period, no payment shall be
due.

           (c) Prior to the Date, Recipient shall have no rights with respect to
the Shares, including but not limited to rights to sell, vote, exchange,
transfer, pledge, hypothecate or otherwise dispose of the Shares.  Shares that
do not vest shall be forfeited and returned to the Company at no cost to the
Company.

           (d) The Recipient shall indicate his or her acceptance of this
Agreement by signing and returning the Key Leadership Performance Bonus Plan
Letter as indicated therein.

           (e) In the event that the Company’s shares, as a result of a stock
split or stock dividend, spin-off or combination of shares or any other change
or exchange for other securities, by reclassification, reorganization or
otherwise, are increased or decreased or changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation, the type and number of shares to be awarded under
this Agreement shall be adjusted to reflect such change in such manner as the
Board of Directors of the Company or the Committee may deem appropriate. The
same vesting schedule shall continue to apply to such adjusted shares. If any
such adjustment shall result in a fractional share, such fraction shall be
disregarded.

           (f) In the event that Recipient should be redeployed, reassigned or
transferred to a role not designated for this incentive by the Compensation
Committee, he or she shall no longer be eligible to participate in the Plan and
shall forfeit any unearned portions of the awards or payments under the Plan.

           (g) In the event that the Recipient shall cease to be employed by the
Company for any reason other than death, disability (subject to Section 1(b)) or
a Change of Control as defined in the Change in Control Agreement prior to the
Release Date, or shall violate any of the provisions of this Agreement, this
Agreement shall become null and void and no awards or payments shall be due to
the Recipient.   

          2.  Each notice relating to this award shall be in writing. All
notices to the Company shall be addressed to the General Counsel, Quantum
Corporation, 1650 Technology Drive, San Jose, CA 95110. All notices to the
Recipient shall be addressed to the address of the Recipient specified on the
face page of this Agreement. Either the Company or the Recipient may designate a
different address by written notice to the other. Written notice to said
addresses shall be effective to bind the Company, the Recipient and the
Recipient's representatives and beneficiaries.

          3.  The Recipient hereby agrees that  (a) any change, interpretation,
determination or modification of this agreement by the Committee shall be final
and conclusive for all purposes and on all persons including the Company and the
Recipient; provided, however, that with respect to any amendment or modification
of the Plan which affects the award of Shares made hereby, the Committee shall
have determined that such amendment or modification is in the best interests of
the Recipient of such award; and (b) this  Agreement  and the award of Shares
shall not affect in any way the right of the Company to terminate or change the
employment of the Recipient for any reason or no reason, at either party’s sole
discretion.

          4.  If any of the terms of this Agreement may in the opinion of the
Company conflict or be inconsistent with any applicable law or regulation of any
governmental agency having jurisdiction, the Company reserves the right to
modify this Agreement to be consistent with applicable laws or regulations.

          5. This Agreement has been made in and shall be construed under and in
accordance with the laws of the State of California (with the exception of its
conflict of laws provisions).

          6. The Compensation Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Shares at any time, subject to the terms of the Plan.  If so accelerated, such
Shares will be considered as having vested as of the date specified by the
Compensation Committee.

          7. If at any time the Company determines, in its discretion, that the
listing, registration or qualification of the Shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory authority is necessary or desirable as a condition to
the release of such Shares, such release will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. 

          8. This Agreement is subject to all terms and provisions of the 1993
Long-Term Incentive Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.